Citation Nr: 0616621	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected sinusitis.  

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected degenerative intervertebral disc 
disease of the thoracolumbar spine, to include status post 
compression fractures of T10-T12 with residual wedge 
deformity.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a vasectomy.  

4.  Entitlement to an initial compensable rating for the 
service-connected sensory radiculopathy of the left leg.  





REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the RO.  

In a September 2004 statement, the veteran raised the issue 
of entitlement to service connection on a secondary basis for 
psychiatric disability.  This matter is referred to the RO 
for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The May 2004 rating decision granted service connection for 
degenerative intervertebral disc disease of the thoracolumbar 
spine (including status post compression fractures of T10-T12 
with residual wedge deformity), and also for sensory 
radiculopathy of the left leg associated with the 
thoracolumbar disorder.  

The same rating decision granted service connection for 
residuals of a vasectomy, claimed as left testicle pain.  

In June 2004 and July 2004 statements (the latter intended as 
a notice of disagreement with the May 2004 rating decision), 
the veteran argued that his left leg condition was secondary 
to his vasectomy, and not to his thoracolumbar spine 
condition.  

In an August 2004 statement of the case issued in connection 
with the sinusitis claim, the RO informed the veteran that 
his July 2004 statement would not be accepted as a notice of 
disagreement, as service connection was in effect for the 
left leg sensory radiculopathy, regardless of claimed 
etiology.  

In a September 2004 statement, the veteran essentially 
clarified that his references to the left leg disorder were 
really meant as expressions of dissatisfaction with how VA 
evaluated the impairment from his thoracolumbar spine and 
left leg disorders, as well as from the residuals of his 
vasectomy.  

The Board construes the veteran's July 2004 and September 
2004 statements to constitute notices of disagreement as to 
the initial disability ratings assigned the degenerative 
intervertebral disc disease of the thoracolumbar spine, the 
sensory radiculopathy of the left leg, and the residuals of a 
vasectomy.  

The record shows that he has not been provided a statement of 
the case with respect to those issues.  Therefore, these 
claims must be remanded for further development by the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the sinusitis claim, the veteran contends that the 
initial evaluation assigned his sinusitis does not accurately 
reflect the severity of that disorder.  

The service medical records document treatment for several 
episodes of sinusitis, and show that he underwent a 
septoplasty and turbinate reduction in April 2000 for a 
deviated nasal septum.  

In connection with his claim for service connection, the 
veteran was examined by VA in March 2004.  He reported 
experiencing nasal obstruction, sinus headaches, and sinus 
tenderness.  He denied any incapacitating episodes or 
purulent discharge.  

Physical examination showed about 25-percent obstructed 
breathing in each nostril, without purulent drainage or 
crusting.  There was sinus tenderness to palpation, but no 
postnasal drip.  X-ray studies confirmed the presence of 
maxillary sinusitis.  The examiner diagnosed maxillary 
sinusitis and sinus headaches.  

In August 2004, the veteran indicated that he did not deny 
experiencing incapacitating episodes or crusting at his March 
2004 examination.  He asserted that he does experience more 
than six non-incapacitating episodes per year.  

In September 2004 he described his headaches as migraines, 
and stated that he experienced more than two incapacitating 
episodes of sinusitis per year, although he also indicated 
that he nevertheless works during even his worst episodes.  

The veteran also indicated that he was receiving treatment by 
a VA otolaryngologist.  

Given the veteran's assertions concerning incapacitating and 
non-incapacitating episodes, and as the March 2004 examiner 
made no findings concerning the number of non-incapacitating 
episodes, the Board finds that another VA examination is 
warranted.  

In addition, while the veteran has reported receiving VA 
treatment for his sinusitis after service, the record is 
devoid of any post-service treatment records.  On remand, the 
RO should attempt to obtain any VA treatment records for the 
veteran relevant to the appeal.  See generally, Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The Board lastly notes that the veteran has not been 
adequately advised as to the information and evidence 
necessary to substantiate his claim for an initial 
compensable rating for sinusitis.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue the veteran a 
statement of the case addressing the 
issues of entitlement to a rating in 
excess of 40 percent for degenerative 
intervertebral disc disease of the 
thoracolumbar spine, to include status 
post compression fractures of T10-T12 
with residual wedge deformity; to a 
rating in excess of 10 percent for 
residuals of a vasectomy; and to an 
initial compensable evaluation for 
sensory radiculopathy of the left leg.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal with respect to 
the May 2004 rating decision if the 
veteran desires to perfect his appeal.   
If the veteran thereafter submits a 
timely substantive appeal with respect to 
these issues, the RO should undertake any 
other indicated development.  If, and 
only if, a timely appeal is submitted, 
should these issues be certified on 
appeal to the Board.  

2.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an initial 
disability rating and effective date for 
the grant of service connection and award 
of a noncompensable rating for sinusitis, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim for an initial 
compensable rating for sinusitis.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.  

4.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected 
sinusitis.  The claims folders, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

The examiner should obtain a detailed 
history regarding the frequency and 
severity (incapacitating and non- 
incapacitating episodes) of the veteran's 
sinusitis, to specifically include a 
discussion of any episodes of sinusitis 
for which antibiotics were required.  In 
addition, the examiner should identify 
the extent of any purulent discharge or 
crusting due to the disability.  The 
examiner should indicate whether chronic 
osteomyelitis is present.  A complete 
rationale for all opinions expressed 
should be included in the examination 
report.  

5.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  The RO must then readjudicate the 
issue of entitlement to an initial 
compensable rating for sinusitis.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue the veteran and his 
representative a supplemental statement 
of the case (SSOC).  The veteran should 
be given an opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



